       Case: 3:18-cv-00699-wmc Document #: 59 Filed: 12/02/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TROY STOIK,

                            Plaintiff,                                   ORDER
       v.
                                                                     18-cv-699-wmc
CANDACE WHITMAN and DR. CHARLES
LARSON,

                            Defendants.


       The court held a hearing via Zoom today, at which plaintiff appeared personally

and defendants appeared by counsel, on plaintiff’s (1) motion for reconsideration of the

court’s denial of his request for appointment of counsel (dkt. #50) and (2) motion

concerning production of his complete medical record (dkt. #53).

       As for the first motion, the court found in its prior opinion and order that Stoik had

not shown his is one of the relatively few cases in which it appears from the record that the

legal and factual difficulty of the case exceeds his ability to prosecute it. (10/9/20 Op. &

Order (dkt. #48) 22 (discussing Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007)).)

However, in doing so, the court relied in large part on plaintiff’s ability to “marshal[] his

evidence, review[] defendants’ evidence with a critical eye, and form[] logical and well-

reasoned arguments in response to defendants’ motion for summary judgment.” Id.

       In his motion for reconsideration, ostensibly drafted by another inmate but signed

by Stoik, he explained that the summary judgment materials were prepared by yet another

inmate, whose own health is deteriorating, is no longer able to assist Stoik, and regardless,

would not be able to assist him at trial. (Dkt. #50.) Plaintiff’s motion raises a concern
       Case: 3:18-cv-00699-wmc Document #: 59 Filed: 12/02/20 Page 2 of 3




that the court erroneously relied on Stoik’s written submissions in determining whether he

was capable of representing himself at trial. Having now had the benefit of evaluating

Stoik’s ability during the Zoom hearing, the court determines that he may not be able to

represent himself at trial and will recruit pro bono counsel to represent him. As he was

advised during the hearing, Stoik should be aware that it may take several months before

the court is able to secure pro bono representation, at which time the court will hold a

status conference to reset pre-trial deadlines and the trial date.

       As for the second motion, it appears that defendants have now produced what

defendants’ counsel believes to be DOC’s complete medical record for Stoik from October

2012 through September 2019. However, plaintiff continues to dispute that the produced

record is complete, contending that documents in his possession or previously filed with

the court as exhibits were not included in this record. As set forth on the record during

the Zoom hearing, the court directs (1) plaintiff to gather and make his entire medical-

related documents available for inspection and copying by defendants’ counsel as soon as

possible, and (2) defendants promptly file plaintiff’s documents and compare those

documents with the file now produced by defendants. Finally, within 30 days of plaintiff’s

production, defense counsel is directed to account for any discrepancies between plaintiff’s

documents and defendants’ produced medical record, and advise what steps have been

taken to insure any other documents in DOC’s possession (whether electronically or in

hard copies retained at the institution or by individual medical providers) have been

retrieved and produced to plaintiff.




                                              2
Case: 3:18-cv-00699-wmc Document #: 59 Filed: 12/02/20 Page 3 of 3




                                 ORDER

IT IS ORDERED that:

1) Plaintiff Troy Stoik’s motion for reconsideration (dkt. #50) is GRANTED. The
   court will endeavor to recruit pro bono counsel.

2) Plaintiff’s motion concerning discovery (dkt. #53) is GRANTED IN PART
   AND DENIED IN PART as set forth above.

3) Following successful recruitment of pro bono counsel, a status conference will
   be held to reset all pretrial deadlines and a new trial date.

Entered this 2nd day of December, 2020.

                                 BY THE COURT:

                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                    3
